FILE COPY

      RE: Case No. 15-0324                  DAT¡': 5/22/20L5
       CoA #: 13-15-00056-CV    TC#: 2 015 -DcV- 014 5-c
STYLE: IN RE ANDREW VANBLARCUM AND JAME S VANBLARCUM

     Today   theSupreme Court of Texas denied Relators,
Motion for Emergency Stay and denied the petition for
hrrit of mandamus in the above-re fe renced case.


                       MS. DORIAN E.   RAMIREZ
                       CLERK, THIRTEENTH COURT OF
                       AP PEALS
                       901 LEOPARD STREET, lOTH FLOOR
                       CORPUS CHRISTI, TX ] 84OL